                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION

    PETER VLAMING,

                      Plaintiff,

           v.                                          Civil Action No. 3:19-cv-00773

    WEST POINT SCHOOL BOARD; LAURA                    Hon. John A. Gibney, Jr.
    ABEL, individually and in her official
    capacity as Division Superintendent;
    JONATHAN HOCHMAN, individually and
    in his official capacity as Principal of West
    Point High School; and AMY SAUNDERS or
    her successor in office, in her official capacity
    as Assistant Principal of West Point High
    School,

                     Defendants.



       PLAINTIFF’S RESPONSE IN OPPOSITION TO PROPOSED-INTERVENOR’S
       MOTION FOR LEAVE TO FILE NOTICE OF SUPPLEMENTAL AUTHORITY
          Plaintiff respectfully opposes Proposed-Intervenor’s Motion for Leave to File Notice of

Supplemental Authority. ECF No. 35.

          As set forth in Plaintiff’s Motion to Remand, this Court lacks jurisdiction over this action,

as it presents no federal question. ECF Nos. 5–6. Without jurisdiction, this Court “cannot proceed

at all” to Proposed-Intervenor’s motion, and should deny the motion as moot upon remand. Steel

Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998) (quoting Ex parte McCardle, 74 U.S.

506, 514 (1868)).

          In addition, the motion should be denied for the same reasons set forth in Plaintiff’s

Opposition to Motion to Intervene, ECF No. 28.

          Therefore, Proposed-Intervenor’s motion for leave to file should be denied.1


1
  Plaintiff also disagrees with Proposed-Intervenor’s characterization of the Supreme Court’s
opinion in Bostock v. Clayton County, 140 S. Ct. 1731 (2020). However, because the immediate
                                                   1
Respectfully submitted on this 4th day of August, 2020,

                                                      /s/ Jonathan Caleb Dalton
                                                      J. Caleb Dalton
                                                      Virginia State Bar #83790
                                                      ALLIANCE DEFENDING FREEDOM,
                                                      440 First Street NW, Suite 600
                                                      Washington, D.C. 20001
                                                      Tel: (202) 393-8690
                                                      Fax: (202) 347-3622
                                                      cdalton@ADFlegal.org

                                                      Shawn A. Voyles
                                                      Virginia State Bar #43277
                                                      MCKENRY DANCIGERS DAWSON, P.C.
                                                      192 Ballard Court, Suite 400
                                                      Virginia Beach, VA 23462
                                                      Tel: (757) 461-2500
                                                      Fax: (757) 461-2341
                                                      savoyles@va-law.org

                                                      Counsel for Plaintiff




question is merely whether Proposed-Intervenor should be granted leave to file, this Opposition is
limited to the motion for leave. Plaintiff reserves any right to respond to the proposed notice of
supplemental authority in the event leave is granted to file.
                                                2
                                   CERTIFICATE OF SERVICE

       I hereby certify that on the 4th day of August, 2020, I electronically filed the foregoing

with the Clerk of Court using the CM/ECF system, which will send an electronic notification to

the following counsel of record:

                               Stacy L. Haney, Esq.
                               HANEY PHINYOWATTANACHIP PLLC
                               11 S. 12th Street, Suite 300C
                               Richmond, VA 23219
                               shaney@haneyphinyo.com

                               Bruce M. Berman*
                               Paul Wolfson*
                               Tania Faransso*
                               WILLIAM CUTLER PICKERING HALE AND DORR LLP
                               1875 Pennsylvania Avenue, NW
                               Washington, DC 20006
                               bruce.berman@wilmerhale.com
                               paul.wolfson@wilmerhale.com
                               tania.faransso@wilmerhale.com

                               Alan E. Schoenfeld*
                               WILLIAM CUTLER PICKERING HALE AND DORR LLP
                               7 World Trade Center
                               250 Greenwich Street
                               New York, NY 10007
                               alan.schoenfeld@wilmerhale.com

                               Counsel for Defendants
                               *Admitted Pro Hac Vice


                               Colleen Marea Quinn, Esq.
                               LOCKE QUINN
                               1802 Bayberry Court, Suite 103
                               Richmond, VA 23226
                               quinn@lockequinn.com

                               Luke Platzer*
                               JENNER & BLOCK LLP
                               1099 New York Avenue, NW
                               Washington, DC 20001
                               lplatzer@jenner.com

                                               3
                               Asaf Orr*
                               NATIONAL CENTER FOR LESBIAN RIGHTS
                               870 Market Street, Suite 370
                               San Francisco, CA 94102
                               aorr@nclrights.org

                               Counsel for Proposed Intervenor
                               * Admitted Pro Hac Vice


The following counsel of record was served via U.S. Postal Service, First Class:

                               Edward Williams**
                               WILLIAM CUTLER PICKERING HALE AND DORR LLP
                               1875 Pennsylvania Avenue, NW
                               Washington, DC 20006

                               Counsel for Defendants
                               ** Admission pending


Respectfully submitted on this 4th day of August, 2020,

                                                           /s/ Jonathan Caleb Dalton
                                                           J. Caleb Dalton
                                                           Virginia State Bar #83790
                                                           ALLIANCE DEFENDING FREEDOM,
                                                           440 First Street NW, Suite 600
                                                           Washington, D.C. 20001
                                                           Tel: (202) 393-8690
                                                           Fax: (202) 347-3622
                                                           cdalton@ADFlegal.org


                                                           Counsel for Plaintiff




                                                4
